Citation Nr: 0125204	
Decision Date: 10/24/01    Archive Date: 10/29/01

DOCKET NO.  01-03 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2001) for scar, 
sternum, residuals of coronary artery bypass graft; left arm 
disability, limitation of motion, and weakness; and 
depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from July 1965 to October 
1966.  

He claimed VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for a scar of 
the sternum residual to coronary artery bypass grafting 
surgery and for left arm disability in August 1997.  The RO 
denied the claims in May 1998.  It notified him of its 
decision and of his right to appeal it within one year 
thereof in a June 1998 letter which enclosed a VA Form 4107, 
Notice of Procedural and Appellate Rights.  The veteran 
perfected an appeal of its decision in November 1998 after 
the RO mailed him a Statement of the Case in October 1998 
with a cover letter explaining to him that he must file his 
appeal within 60 days or the remainder of the one year period 
from the date of the letter notifying him of the action that 
he had appealed, and explaining to him how to request an 
extension of an appeal.  However, before the Board rendered 
decisions on the appeals, he in February 1999 indicated his 
intent to withdraw his appeals, and the Board dismissed his 
appeals in March 1999.  

Simultaneously in February 1999, he stated that he wanted to 
reopen his original claim and to claim § 1151 benefits for 
depression.  In July 2000, after evidence he identified was 
obtained, and in light of the above and the amendments to 
38 U.S.C.A. § 1151 (West Supp. 2001) effective October 1, 
1997, the RO adjudicated the three disability claims 
currently at issue under the new law just cited, and the 
veteran thereafter appealed its decisions.  The veteran has 
no avenue of entitlement under the old law.

In Public Law 104-204 (Sept. 26, 1996), 110 Stat. 2874, 2927, 
which created the new provisions of 38 U.S.C.A. § 1151, 
Congress specifically stated:  

(2) Section 1151 of title 38, United States Code 
(as amended by subsection (a)), shall govern all 
administrative and judicial determinations of 
eligibility for benefits under such section that 
are made with respect to claims filed on or after 
the effective date set forth in paragraph (1), 
including those based on original applications 
and applications seeking to reopen, revise, 
reconsider, or otherwise readjudicate on any 
basis claims for benefits under such section 1151 
or any provision of law that is a predecessor of 
such section. 

See also Jones v. West, 12 Vet. App. 460, 464 (1999).


FINDINGS OF FACT

1.  A sternum incision scar was the necessary consequence of 
the coronary artery bypass grafting procedure performed on 
the veteran during VA hospital in December 1996.

2.  The veteran's sternum wound infection was manifested 
after he was discharged from the VA hospital in December 
1996.  

2.  The sternum wound infection resolved after VA antibiotic 
treatment and two VA surgeries to remove infected material 
from the sternum wound, in January 1997 and April 1997.  

3.  A necessary consequence of the infection treating 
surgical procedure in April 1997 was removal of additional 
tissue from the sternum incision area.

4.  The veteran at one point after the VA surgeries had left 
shoulder limitation of motion and weakness.  However, he 
refused VA physical therapy and has been described most 
recently as well developed, and there is no competent medical 
evidence of record indicating that any current left shoulder 
disability was due to VA hospital care, surgical, and/or 
medical treatment.  In April 1998, bilateral carpal tunnel 
syndrome was shown on electrodiagnostic testing.  The 
preponderance of the evidence indicates that left carpal 
tunnel syndrome was not due to VA hospital care, surgical, 
and/or medical treatment.  

5.  The veteran had depression before and after the VA 
hospital care, medical, and/or surgical treatment in 
question.

6.  There is no evidence showing that his VA hospital care, 
surgical, and/or medical treatment caused him to have a 
greater degree of depression.  

7.  The veteran does not allege and no evidence of record 
shows that VA was careless, negligent, or the like in its 
provision to him of VA hospital care or surgical or medical 
treatment or examination between December 1996 and April 
1997, or that any such carelessness, negligence, or the like 
on the part of VA during its hospital care or surgical or 
medical treatment of him proximately caused him to have 
additional disability.


CONCLUSIONS OF LAW

The criteria for entitlement to VA compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 (West Supp. 
2001) for scar, sternum, residual of coronary artery bypass 
graft; left arm disability, limitation of motion, and 
weakness; and depression have not been met.  38 U.S.C.A. § 
1151 (West Supp. 2001); 38 C.F.R. §§ 3.358, 3.800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not expressly consider the 
provisions of the VCAA, VA's duties have been fulfilled 
nevertheless.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that the veteran was notified of the RO's rating 
decisions, and that he has been provided statements of the 
case and other correspondence, informing him of the evidence 
necessary to substantiate his claims and of the criteria 
needed to be satisfied.  The Board concludes that the 
discussions in the rating decisions, statements of the case, 
supplemental statement of the case, and letters sent to the 
veteran informed him of the information and evidence needed 
to substantiate his claims and complied with VA's 
notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  38 U.S.C.A. 
§ 5103A (West Supp. 2001); 38 C.F.R. § 3.103 (2001); 66 Fed. 
Reg. 45620-45632.  VA requested pertinent VA treatment 
records in January 1998 and obtained a true copy of the 
pertinent records in March 1998.  Moreover, it obtained a VA 
examination report in March 1998.  It thus appears that it 
has obtained all necessary VA treatment records.  Private 
medical records have been obtained as well.  All pertinent 
identified existing obtainable evidence which appears to be 
necessary for a fair and impartial determination of the 
claims is of record, and the veteran was advised as recently 
as November 2000 that he had the right to submit additional 
evidence.  There are of record VA and private medical records 
relating to his claims as well as lay statements from the 
veteran.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, the Board finds that VA has 
complied with the duty to assist and the duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though the RO did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
on August 29, 2001, VA's duties have been fulfilled.  
Moreover, as the Board finds that the directives of VCAA have 
been complied with regarding VA's duties to notify and to 
assist the veteran, the Board finds that the veteran is not 
prejudiced by the Board's consideration of the merits of his 
claims, as set forth below.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993) [when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby].  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claims.  In 
particular, the record establishes that there had been a 
conference with the veteran and representative.  The veteran 
was informed of the law and the need for certain types of 
evidence.  This complies with VCAA and any possible expansion 
of 38 C.F.R. § 3.103.  In short, the Board finds that the 
veteran has been given adequate notice of the need to submit 
evidence or argument and that he is not prejudiced by this 
decision.  Accordingly, the Board may proceed with a 
discussion of the matters at issue.

Factual background

The veteran was hospitalized at a VA hospital from December 
11, 1996 to December 23, 1996, from January 6 to 17, 1997 and 
from April 9 to 13, 1997.  The first hospitalization was for 
coronary artery bypass grafting surgery.  The second and 
third were for sternum incision wound infection treatment.  
In-between the second and third hospitalizations, he received 
VA outpatient treatment for the wound infection.

He asserts in part that he sustained a sternum incision wound 
infection during the coronary artery bypass grafting surgery 
which was performed on December 17, 1996 at the VA hospital.  
This is evidenced by hospital records showing the infection 
and a low grade fever.  He also asserts that the coronary 
artery bypass grafting surgery caused depression and left arm 
disability, that VA discharged him from its VA hospital in 
January 1997 with a continuing staph infection, and that VA 
surgery in April 1997 caused a hole in his chest and 
sensitivity in the area around it.

Private medical records dated in September and October 1990 
indicate that the veteran had had a myocardial infarction, 
angioplasty, and coronary artery disease for which he had 
catheterization.  

A December 1991 VA consultation report indicates that the 
veteran complained of irritability, depression, and anxiety 
since his myocardial infarction and angioplasty, and that the 
assessment was adjustment disorder with anxiety and 
depression.  

A December 1995 VA medical record indicates that the veteran 
had a history of depression.  He had run out of Zoloft about 
two months beforehand and wanted to see a mental health care 
provider for more medication.  

A June 1996 VA psychiatric consultation report indicates that 
the veteran had been on Zoloft for four years and that his 
wife stated that he was irritable and that he was complaining 
of hopelessness due to a high number of hours at work.  The 
assessment was major depressive episode, mild.  An October 
1996 VA medical record indicates that the veteran was 
assessed with depression and that he had lost his job and was 
to be seen in the mental health clinic.  A December 3, 1996 
VA medical record indicates that the veteran was assessed 
with anxiety and depression.  

The veteran was an inpatient at a VA hospital from December 
11 to 23, 1996.  A cardiology consultation on December 11 was 
obtained, with a notation of a history of depression.

A December 17, 1996 VA surgery report indicates that the 
veteran had coronary artery bypass grafting surgery 
performed, with utilization of his saphenous veins.  The 
operative note indicates that he was taken to surgery and 
that his chest, abdomen, and bilateral lower extremities were 
circumferentially prepped and draped in the usual sterile 
fashion.  Thereafter, his sternum was divided.  Several other 
procedures were performed to accomplish coronary artery 
bypass grafting.  After meticulous hemostasis was obtained 
following the grafts, two 36 French chest tubes, one 
substernally and the other in the pericardium, were placed 
through separate stab incisions.  The pericardium was closed 
with 2-0 silk ties and the chest was irrigated with copious 
amounts of saline.  The sternum was closed, the fascia was 
closed, and sterile dressings were applied.  The veteran was 
taken to the surgical intensive care unit intubated without 
complications after the procedure.  

Following the surgery, nursing notes show that his 
temperature was elevated above 98.6.  December 18, 1996 VA 
nursing notes indicate that the veteran's chest wound 
dressing was intact, clean, and dry, with no drainage noted, 
and that the Hemovac self-suction tube had bloody drainage.  
No air leak was noted in the chest tube then.  The findings 
were the same on two occasions later that day and on five 
occasions the next day.  On the fourth occasion that next 
day, the incision wound margins were noted to be 
approximated.  

A December 19, 1996 note from a VA cardiothoracic surgeon 
indicates that the veteran's chest incision was examined and 
that it was clean, dry, and intact.  A nursing note from the 
same day states that it was without redness or edema.  

December 20, 1996 VA nursing notes show that the veteran's 
sternal incision was dry and intact.  On December 21, 1996, 
the sternal incision edges were well approximated with no 
drainage.  There was slight firm edema in the superior aspect 
of the incision.  On December 22, 1996, the sternal incision 
was clean and dry, and on December 23, 1996, it was dry and 
intact with no drainage.  When the veteran was discharged to 
go home, the wound was intact with no drainage.  

The December 11 to 23, 1996 VA hospital discharge summary 
notes that the veteran had had coronary artery bypass 
grafting without complications and that he thereafter 
stabilized and continued to progress in his recovery from 
that procedure during the hospitalization.  He was to be 
followed up in the cardiothoracic surgery clinic on January 
15, 1997.  

A January 6 to 17, 1997 VA hospital discharge summary 
indicates that the veteran had had coronary artery bypass 
grafting surgery in December, without complications, and that 
he had been having low grade fevers to 99 for about a week 
and then foul smelling discharge from his sternal wound over 
the last two days.  His temperature had recently started 
going as high as 102.  A past medical history of depression 
was noted.  The sternotomy incision had purulent discharge 
from its midpoint with a raised erythematous area on the 
superior portion of the incision.  His temperature and blood 
pressure were taken, and his chest, lungs, heart, and 
neurological status, among other things, were examined.  His 
neurological status was nonfocal and his extremities were 
noteworthy only for a healing saphenous vein graft harvest 
site.  No left upper extremity complaints were made.  A 
complete blood count was obtained on admission, as were 
chemistries and urinalysis.  His urine and blood cultures 
returned as no growth.  His sternotomy wound was opened in 
two areas down to the sutures and it was packed with gauze.  
He was started on intravenous antibiotics, and wound cultures 
were staphylococcus aureus positive.  His sternum wound began 
to improve and his temperature began trending downward.  
Vancomycin was discontinued and he was started on Keflex.  He 
was felt to be stable for discharge on January 17, 1997.  On 
discharge, another antibiotic, Cephradine, was prescribed, he 
was instructed to continue normal saline wet to dry dressing 
changes three times a day, and he was to be seen in the 
cardiothoracic surgery clinic on January 29, 1997.

The veteran had VA outpatient visits between January and 
March 1997, and on some of those occasions, silver nitrate 
was applied to his wound.  The veteran's wound was inspected, 
and swelling was noted over the sternal notch on one 
occasion.  

A March 26, 1997 VA outpatient treatment note indicates that 
the veteran reported having a wound infection since his open 
heart surgery in December 1996, and that it was now getting 
better.  He had been more depressed and he stated that Zoloft 
helped more than Paxil.  The impression was moderate 
recurrent depression.  

An April 10, 1997 VA surgery operation report indicates that 
the veteran had had coronary artery bypass grafting about 1 
1/2 months beforehand and that he had received repeated 
outpatient treatments for a superficial wound infection and 
excessive granulation tissue formation in the proximal 
portion of his median sternotomy incision without major 
success.  He now presented with some mild drainage of 
possibly purulent material from the 2 centimeter area of the 
median sternotomy incision that appeared to be infected, and 
he also carried a lot of granulation tissue.  The area 
surrounding the infected spot was erythematous in a radius of 
about 4 to 5 centimeters.  

The veteran was placed on the operating table in the supine 
position and was prepped and draped in a standard sterile 
fashion.  The tissue area was then injected with lidocaine 
and then an elliptical incision of the infected area and the 
granulation tissue growing from it was performed.  The 
excision was carried down to healthy appearing tissue with 
good vascularization and well bleeding.  Gram's stains and 
cultures were obtained from the excised tissue and careful 
hemostasis was obtained.  The incision was then packed with 
Betadine-soaked 4x4's and a sterile dressing was put in 
place.  The veteran was transferred to the recovery room in 
stable condition.  

An April 23, 1997 VA outpatient treatment note indicates that 
the veteran was being seen for follow-up after the incision 
and drainage of his sternal wound.  Clinically, he had a 2 
centimeter by 2 centimeter defect which was healing well and 
had good granulation tissue on the base.  There was minimal 
erythema.  He was advised to continue dressing changes twice 
a day.  

May 1997 VA outpatient treatment notes indicate that the 
veteran's chest wound was well healed and that his sternum 
was stable.  There was no evidence of infection and the 
veteran was discharged from the surgery clinic.

The veteran was referred to a VA physical therapist for 
consultation in July 1997, as he wanted information and 
instructions on exercises for strength training given his 
chronic low back pain and sternotomy.  The physical therapist 
stated that the veteran had reported having coronary artery 
bypass grafting in December 1996 with a postoperative 
infection and that he now had difficulty with left upper 
extremity function.  His back was of primary concern.  In the 
assessment, it was noted that he had complained of left 
shoulder pain with active range of motion following 
thoracotomy for coronary artery bypass grafting, and that he 
would benefit from chest wall and shoulder range of motion 
therapy.  The goal was to have a pain free left upper 
extremity active range of motion equal to the right upper 
extremity's.  

An August 1997 VA physical therapy note states that the 
veteran's main difficulty in his left upper arm was a 
shooting pain from his elbow into his shoulder and chest when 
he would pick up milk.  Clinically, he had some tenderness 
around his left bicipital groove.  Abduction strength of the 
left upper extremity was 4/5 and all other strengths were 
grossly 5/5 in the upper extremities.  He had negative 
thoracic outlet syndrome and left supraspinatus findings.  He 
was prescribed a regimen of stretching and if his complaints 
were unresolved, he would be referred to orthopedics for 
further work-up.  The veteran no-showed the next physical 
therapy appointment and did not respond to messages and 
attempted contacts twice in October 1997.

A November 1997 private medical record indicates that the 
veteran was presenting for evaluation of disability.  He had 
been a welder in the past and he stated that since his 
coronary artery bypass grafting surgery he had not been able 
to use his left arm.  He stated that it was 75 percent 
dysfunctional.  He complained of persistent spasmodic pain in 
the left upper extremity, of inability to lift objects with 
the left upper extremity, and of discomfort from the sternal 
wound from the surgery.  Clinically, he had decreased 
sensation in his left posterior torso.  His chest had normal 
sensation anteriorly.  His left upper extremity had decreased 
flexion and extension, but he still performed at about 75 
percent efficiency.  

A typed report from that day in November 1997 from that 
private physician states that as he recalled, he evaluated 
the veteran for his sternal discomfort initially and felt 
that it was due to his sternotomy from the coronary artery 
bypass grafting.  Clinically currently, the veteran's left 
upper extremity fatigued earlier than his right one when he 
held ten pound weights in each upper extremity for five 
minutes.  His sensory perception was mildly reduced in his 
left upper torso and he had no sensory deficits over the 
remainder of his extremities.  His deep tendon reflexes were 
2+ bilaterally in the upper extremities.  The physician's 
impression was minimal left upper extremity disability.

A March 1998 VA examination report indicates that the veteran 
reported having coronary artery bypass grafting during a VA 
hospitalization in December 1996, having a slight fever when 
he left the hospital, and not being on any antibiotics at the 
time.  Then, when he went home, the drainage from his wound 
started smelling badly and his fever increased.  He then 
returned to the hospital and was hospitalized and put on 
intravenous antibiotics for two weeks and then on oral 
antibiotics.  Over the next six months, he was in the 
hospital two or three more times, receiving intravenous 
antibiotics and having debridements.  After administration of 
an experimental antibiotic, the wound finally healed.  
Clinically, he had a midsternal wound which was 9 1/2 inches 
in length by 5/8ths of an inch in width.  A large portion of 
the scar was 7/8ths of an inch in width.  There was some 
tenderness on palpation near the manubrium and there was some 
fairly slight loss of subcutaneous tissue.  The scar was 
adherent to the sternum for about one third of its length.  
There was no inflammation, edema, or keloid formation.  About 
20 percent of the scar was slightly darkened.  The scar was 
depressed about 1/4 inch at the top of the sternum.  It was 
slightly disfiguring.  

The veteran stated that since he had had his surgery, he had 
had pain around his left collarbone and down his left arm and 
that he felt like his left arm was weak.  He stated that his 
left arm ached at night and that he had shooting pains down 
his left shoulder, collar bone, and arm.  Clinically in 
relation to this, the veteran had problems with flexion to 
100 degrees and abduction to 120 degrees.  He had left 
shoulder weakness when he pushed with his hand.  His deep 
tendon reflexes were 1-2+/3+ in his left arm and were normal 
in his right arm.  The diagnoses were status post coronary 
artery bypass grafting with postoperative infection and 
multiple debridements; and decreased range of motion of the 
left shoulder with residual left shoulder weakness.  

An April 1998 VA medical record states that electromyographic 
and nerve conduction velocity studies demonstrated a mild 
bilateral carpal tunnel syndrome.  It was opined that this 
carpal tunnel syndrome most likely was not caused by the 
cardiac surgery.  It was also reported that the veteran's 
discomfort was somewhat radicular and could be due to a 
cervical problem.  A May 1998 VA MRI of the veteran's 
cervical spine was normal.  

A May 1998 private psychology report indicates that testing 
was performed on the veteran, and that he was felt to have 
dysthymic disorder and to be significantly depressed 
currently and to have had significant emotional difficulties 
since his physical difficulties had become intensified.  

A May 1998 private cardiologist's report indicates that the 
cardiologist had no accompanying medical information on the 
veteran at the time of the consultation, and that the veteran 
reported having a December 1996 VA coronary artery bypass 
grafting procedure and a postoperative course complicated by 
a brachial plexus injury on the left at the time of surgery.  
The veteran reported that this had left him with a moderate 
amount of pain and weakness in his left upper extremity.  He 
stated that he was able to use his left arm, but that it 
fatigued easily and that he was not able to do any lifting 
with it.  Clinically, he was well developed and the remainder 
of the examination was unremarkable.  The cardiologist stated 
that the veteran was much more disabled cardiovascularly than 
by his left upper extremity.  

A June 1998 VA magnetic resonance imaging (MRI) of the 
veteran's cervical spine to rule out the cervical spine as a 
source of the veteran's arm pain was normal.  


Pertinent law and regulations

Section 1151 of title 38, United States Code (as amended by 
subsection (a)), shall govern all administrative and judicial 
determinations of eligibility for benefits under such section 
that are made with respect to claims filed on or after the 
effective date set forth in paragraph (1), including those 
based on original applications and applications seeking to 
reopen, revise, reconsider, or otherwise readjudicate on any 
basis claims for benefits under such section 1151 or any 
provision of law that is a predecessor of such section.

Effective October 1, 1997, 38 U.S.C.A. § 1151 provides that, 
where a veteran has disability caused by VA hospital care, 
medical or surgical treatment, or examination, and the 
proximate cause of such disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA in furnishing the 
hospital care, medical or surgical treatment, or examination, 
or where the proximate cause was an event not reasonably 
foreseeable, compensation shall be awarded in the same manner 
as if such disability were service-connected.  Amendments to 
38 U.S.C.A. § 1151 require a showing not only that the VA 
treatment in question resulted in additional disability but 
also that the proximate cause of the additional disability 
was carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the medical or surgical treatment, or that the 
proximate cause of additional disability was an event which 
was not reasonably foreseeable.  Those amendments apply after 
October 1, 1997, VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998), 
even where there has been an application to reopen or 
otherwise readjudicate a claim made under the old law.  Since 
the applications to reopen the scar and left arm claim since 
and the initial application for 38 U.S.C.A. § 1151 benefits 
for psychiatric disability were received in February 1999, 
the current version of 38 U.S.C.A. § 1151 is applicable.  

For compensation under 38 U.S.C.A. § 1151, the additional 
disability or death must actually result from VA hospital 
care, medical or surgical treatment, or examination, and not 
be merely coincidental therewith.  In the absence of evidence 
satisfying this causation requirement, the mere fact that 
aggravation occurred will not suffice to make the additional 
disability or death compensable.  Where disease, injury, 
death or aggravation of an existing disease or injury is 
caused by VA examination, medical or surgical treatment, or 
hospital care, and not the result of his own willful 
misconduct, disability compensation will be awarded as if 
such disability were service-connected.  38 C.F.R. 
§§ 3.358(c)(1)(2), 3.800 (2001).

Sternum scar

a) scar and infection.  The veteran consented to have VA 
coronary artery bypass grafting surgery, and it was necessary 
in order to accomplish that, to create an incision through 
his sternum.  The necessary consequences of the coronary 
artery bypass grafting surgery are not compensable under 
38 U.S.C.A. § 1151.  Therefore, the scar is not compensable.  

The veteran seeks compensation for additional scar disability 
caused by the staph infection.  The preponderance of the 
evidence indicates that the staph infection occurred after he 
was discharged from the hospital on December 23, 1996, 
however.  The incision was checked on numerous occasions 
during the hospitalization, including on hospital discharge, 
and on no such occasion was it found to be infected.  The 
Hemovac self-suction tube had bloody rather than purulent 
drainage from it, moreover.   His history at the time of the 
January 1997 VA hospitalization was of the infection having 
its onset two days before the hospitalization.

The veteran has not submitted any competent medical evidence 
indicating that having a temperature after a coronary artery 
bypass grafting operation proves that a chest wound infection 
is present.  His own assertion that it does is of no 
probative value, as he is a layperson.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. 
Derwinski, 5 Vet. App. 91, 93 (1993).  

Even if it were to be conceded that the sternum incision 
wound infection originated during the coronary artery bypass 
grafting surgery there is no showing here of carelessness, 
negligence, or the like.  The record indicates that 
precautions were taken to prevent infection, and there is 
neither an assertion nor any competent medical evidence of 
record indicating that something was done by VA health care 
providers which should not have been done, and that it caused 
the infection, or that something was not done by VA health 
care providers which should have been done to prevent the 
infection from occurring, and that that failure to do such a 
thing is what in fact caused the infection.  The veteran 
points out that he was not on antibiotics on hospital 
discharge in December 1996.  However, there was no evidence 
of wound infection at that time, and the veteran has 
submitted no competent medical evidence indicating that 
failure to prescribe antibiotics during any part of the 
December 1996 VA hospitalization constituted carelessness, 
negligence, or the like, or that such failure proximately 
resulted in the infection.  

The veteran makes no assertions of careless or negligent VA 
treatment, and the only indications there are of record are 
of VA medical actions to prevent rather than to cause 
infection.  Those actions included sterilely draping, 
prepping, and dressing the veteran in conjunction with his 
coronary artery bypass grafting surgery and then thereafter 
checking to make sure his wound and tubes were in good order 
during the December 1996 VA hospitalization.

b) treatment of infection.  The veteran asserts that VA 
treatment of his infection caused there to be additional scar 
disability.  On VA hospitalization for sternum wound 
infection in January 1996, after it was discovered that he 
had he a sternum wound infection, his wound was opened down 
to the sutures and packed with gauze, he was started on 
antibiotics, and he began to improve.  When he was felt to be 
stable for discharge, he was discharged.  While the veteran 
has pointed out that he was discharged while he still had an 
infection, he has not asserted or submitted competent medical 
evidence indicating that that constituted carelessness, 
negligence, or the like proximately causing additional 
disability.  The January 1997 VA hospital discharge summary 
indicates that the veteran was judged to be stable for 
discharge at that time.  That is an indication that due care 
was exercised in determining when to discharge him.  There 
are no medical opinions to the contrary of record.  The Board 
notes that he was prescribed the antibiotic Cephradine on 
hospital discharge, as well as at home wound care and follow-
up treatment.  There is no carelessness, negligence, etc. 
evident.  

The veteran next seeks VA compensation in light of the 
operation he had during his April 1997 VA hospitalization.  
While VA removed additional sternum area tissue during that 
operation, the veteran consented to its removal, and the 
evidence shows that the intent in removing it was to cause 
the infection to end.  

The evidence shows that the veteran tolerated the procedure 
well and that there were no complications of the removal of 
the tissue which was removed to stop the infection.  
Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran.  
38 C.F.R. § 3.358(b)(3) (2001).  Thus, any additional 
disability caused by the April 1997 surgery would not be 
compensable.  Moreover, the veteran has not alleged and no 
competent medical evidence of record shows that VA's hospital 
care, surgical or medical treatment was careless, negligent, 
or the like, or that any such careless/negligent, etc. care 
or treatment was the proximate cause of any additional 
disability.  

Left arm

The veteran asserts that the December 17, 1996 VA surgery 
caused left arm disability.  None of the competent medical 
evidence of record indicates this, however.  The fact that 
his assertions as to chronology are recorded in the records 
of health care providers to whom he has told them does not 
transform his assertions into medical opinions that the 
December 17, 1996 VA surgery caused it.  LeShore v. Brown, 8 
Vet.App. 406, 409 (1995).

Moreover, the evidence indicates that he has carpal tunnel 
syndrome which was not due to his coronary artery bypass 
grafting surgery.  If he still has left shoulder limitation 
of motion and weakness, there is no competent medical 
evidence of record which indicates that it was due to 
careless or negligent VA treatment.  The medical evidence 
indicates that there were no complications of the coronary 
artery bypass grafting surgery.


Depression

The veteran described his condition as hopeless and was 
diagnosed with depression before his December 1996 VA 
hospitalization.  Regardless, there is no evidence that any 
such worsening was due to VA hospital care, surgical or 
medical treatment.

The veteran has not alleged and no competent medical evidence 
of record shows that VA was careless, negligent, or the like 
in providing the hospital care, surgical, and/or medical 
treatment which was rendered at the time of the December 17, 
1996 coronary artery bypass grafting surgery, or that any 
such carelessness, negligence, or the like was the proximate 
cause of his depression.  

In summary, all indications of record are to the effect that 
the veteran received satisfactory VA hospital care, surgical 
and medical treatment, and there are no allegations or 
competent medical evidence of record of any careless or 
negligent VA hospital care or surgical or medical treatment, 
or of proximate cause between that and additional disability.

Since the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine does not apply and 
the claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West Supp. 2001) for scar, 
sternum, residuals of coronary artery bypass graft; for left 
arm disability, limitation of motion, and weakness; and for 
depression is denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 



